DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/19/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the liquids collector as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitations “storage” and “generator” should be introduced with the appropriate article.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “storage” at the last line renders the claim indefinite because its unclear how many storages are being claimed. 
Regarding claim 4, the limitation “the inlet of the turbine generator’ renders the claim indefinite because 1) the inlet lacks antecedent basis and 2) the turbine generator also lacks antecedent basis and its unclear whether this is the expander or the generator previously claimed or something completely different. 
Regarding claim 6, the limitation “a gas storage” renders the claim indefinite because its unclear whether this is the storage previously recited or not. 
Regarding claim 7, the limitation “the inlet of the turbine generator” raises the same issues as claim 4. Claim 8 carries the same defect. 
Regarding claim 9, the limitation “an outlet of the turbine generator” renders the claim indefinite because the turbine generator raises the issues raised in claim 4. 
Regarding claim 14, the limitation “a gas storage” renders the claim indefinite because it unclear whether this is the storage volume or not. 
Claims dependent thereon are rejected for the same reasons. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev EP 2662552 in view of Giardinella US 20170059212 and Stringer US 2003/0089126.
Regarding claim 1, Alekseev discloses a power system, see fig. 1a, comprising: a first compressor 101 with a gas inlet 106 and a compressed gas outlet 204; a nitrogen separator 2 coupled to the compressed gas outlet, the nitrogen separator comprising a nitrogen concentrate outlet 3 and an expander 401 and generator 403 with a high pressure nitrogen inlet 10 for coupling to storage 4. Alekseev does not disclose a byproduct outlet, a second compressor coupled to the nitrogen concentrate outlet, the second compressor having a high pressure outlet for supplying high pressure concentrated nitrogen to storage. 
Giardinella teaches a nitrogen based energy recovery system, see para. [0052], where referring to fig. 1, feed 102 is fed to a compressor 112 and then to cooler 113 prior to storage 116 in order to increase density and reduce temperature. See para. [0038]. The compressor would be a second compressor in the energy storage system which would be coupled to the nitrogen concentrate outlet, which would be where feed 102 is, a high pressure outlet, the line coming from 113 to storage 116. 
It would have been obvious to an ordinary skilled worker to provide a second compressor and a cooler from the air separation unit of Alekseev, in view of Giardinella, in order to provide increased density and reduced temperature prior to storage. Id. Alekseev, in view of Giardinella, discloses an air separator which must inherently have a byproduct line, however, the byproduct line is not shown. 
Stringer et al. teaches an air separation unit having a byproduct line 23c, 25b in an air separator having a product line of N2, gas n2. The air separation unit of Stringer further provides modules with standard interchangeability and flexibility in design. See abstract. 
It would have been obvious to provide an air separation unit taught by Stringer, in the apparatus of Alekseev, in view of Giardinella, in the air separation unit 2 of Alekseev because 1) Alekseev states that the unit is an air separator to produce nitrogen for energy storage 2) Stringer provides increased flexibility and interchangeability. Id. Both Alekseev and Stringer show that the units must have byproduct lines; however, Stringer is applied to expressly show the byproduct line. 
Regarding claim 2, Alekseev, in view of Giardinella and Stringer, discloses the nitrogen separator is a nitrogen generator or a cryogenic separator. Alekseev discloses an apparatus for generating nitrogen 2; Stringer teaches a cryogenic separator, see for example para. [0091].
Regarding claim 5, Alekseev, in view of Giardinella and Stringer, discloses a gas outlet of the turbine generator is coupled to the nitrogen concentrate outlet. Referring to fig. 1a, line 5, 10 is connected to line 11 through the turbine itself. 
Regarding claim 6, Alekseev, in view of Giardinella and Stringer, discloses a gas storage 4 between the gas outlet 11 of the turbine generator and the nitrogen concentrate outlet 3. 
Regarding claim 7, Alekseev, in view of Giardinella and Stringer, discloses thermal conditioner 407 (heat exchanger) coupled to the inlet of the turbine generator. Giardinella also shows a thermal conditioner 580, 588 prior to the high pressure stage of the turbine 520.
Regarding claim 9, Alekseev, in view of Giardinella and Stringer, discloses a liquids collector coupled to an outlet of the turbine generator. Giardinella teaches the liquids should be removed at each compression stage in order to remove liquids and maximize the mass of the gas in the container. See para. [0004]. The inlet of the compressor is coupled to the outlet of the turbine. 
Regarding claim 10, referring to claim 1, Alekseev, in view of Giardinella and Stringer, discloses a power storage system, see Alekseev fig. 1, comprising: a first compressor 101 with a gas inlet 106 and a compressed gas outlet 204, a nitrogen separator 2 coupled to the compressed gas outlet, the nitrogen separator comprising a nitrogen concentrate outlet 3 and a byproduct outlet, see Stringer 23c, 25b, a second compressor, See Giardinella 112, coupled to the nitrogen concentrate outlet, the second compressor having a high pressure outlet for supplying high pressure concentrated nitrogen to a storage volume, Alekseev 4; and a turbine generator 401, 403 with an inlet for coupling to the storage volume and a gas outlet coupled to the nitrogen concentrate outlet. The details and obviousness of the rejection can be found in claim 1.  
Regarding claim 11, referring to claim 2 above, Alekseev, in view of Giardinella and Stringer, discloses all elements.
Regarding claim 16, Alekseev, in view of Giardinella and Stringer, discloses all elements including the storage volume, see Alekseev, element 4, Giardinella, for example element 116, which are both capable of holding hydrocarbons, and therefore are interpreted as hydrocarbon reservoirs, the high pressure outlet is coupled to the hydrocarbon reservoir, and the inlet of the turbine generator is coupled to the hydrocarbon reservoir, as discussed above in claim 10. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev, in view of Giardinella and Stringer, as applied to claims 1 and 10 above, and further in view of Hao et al. US 2014/0230444.
Regarding claim 3, Alekseev, in view of Giardinella and Stringer, discloses all elements except that both compressors are a multistage compressor. Giardinella teaches in figs. 3 and 4, that a multistage compressor 340, 348, 440, 448 may be used in lieu of a single compressor shown in fig. 1. Giardinella teaches that the number of compressors or the types of drive systems are non-limiting and well within the skill of an ordinary worker. See para. [0043]. Giardinella further teaches one or more thermal recovery units 350 after each compressor. Alekseev also shows a thermal recovery unit 200. Alekseev merely shows a schematic compressor of a gas turbine 101.  
Hao teaches a gas turbine similar to that shown by Alekseev, where the compressor 20 includes multiple rotors and compression stages. Hao teaches that while only three stages are shown, the greater number of stages included results in a greater compression pressure. See para. [0020].
It would have been obvious to an ordinary skilled worker to provide a plurality of compression stages in the gas turbine of Alekseev, in view of Giardinella and Stringer, as taught by Hao, in order to increase the compression pressure of the GT engine. Id. The Examiner notes that the greater the compression, the greater the performance of the engine. 

Claim(s) 4, 8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev, in view of Giardinella and Stringer, as applied to claims 1 and 10 above, and further in view of Mishima et al. US 2016/0169210.
Regarding claims 4 and 13, Alekseev, in view of Giardinella and Stringer, discloses all elements where Giardinella teaches that various aspects of the energy recovery turbine including a plurality of control valves, see fig. 5, elements 582, 590, 576, that control the feed to the energy recovery turbine 520 and further states that fig. 5 does not show all valves, instruments, controls, typically practiced in the art. See para. [0045].
Mishima teaches a solar thermal power generation which provides energy to an energy recovery air turbine 56, including a plurality of pressure sensors (and temperature sensors) 75, 59, 95, where the sensor 75 is upstream of the turbine and a valve 55, where the valve controls power generation device 200 via temperature and pressure through a controller 133. See para. [0069].
It would have been obvious to provide a pressure sensor at various points in the energy recovery line of Alekseev, in view of Giardinella and Stringer, upstream of the turbine 403 and a valve, as taught by Mishima, in order to control the power generation of the energy recovery turbine. Id. 
Regarding claim 8, Alekseev, in view of Giardinella, Stringer and Mishima, discloses a bypass, See Giardinella fig. 5, the line with valve 574 bypass the thermal conditioner 580, around the thermal conditioner, a control valve in the bypass, the valves 574, a thermostat, see Mishima element 76, coupled to the inlet of the turbine generator between the thermal conditioner and the turbine generator, Mishima shows the temperature sensor between the heat rising exchanger 47 and the turbine 56, and a controller 133 coupled to the thermostat and the control valve in the bypass. Mishima teaches the thermostat is used to control the turbine at para. [0069]; Giardinella teaches the same use of the bypass valves to control the efficiency of the turbine at para. [0045]. 
Regarding claim 14, referring to claim 6 above, Alekseev, in view of Giardinella, Stringer and Mishima, discloses all elements. 
Regarding claim 15, Alekseev, in view of Giardinella, Stringer and Mishima, discloses all elements referring to claim 8. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev, in view of Giardinella and Stringer, as applied to claim 10 above, and further in view of Mirsky et al. US 2009/0297333.
Regarding claim 12, Alekseev, in view of Giardinella and Stringer, discloses all elements except for the first and second compressors having a surge control recycle line and inlet controller. 
Mirsky teaches a surge control line with valve 120 controlled by a controller, see paras. [0009]; [0031], the surge control line avoids surge in the compressor, especially at start up. Id. 
It would have been obvious to provide each and every compressor in the apparatus of Alekseev, in view of Giardinella Stringer, with a surge control system taught y Mirsky, in order to avoid surge. Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741